                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 STAR INSURANCE COMPANY,

                               Plaintiff,          Civ. No. 19-8677 (KM)(JBC)
        V.


 IRVINGTON BOARD OF EDUCATION;                               OPINION
 HUNT, HAMLIN & RIDLEY; AND
 RONALD HUNT, ESQ.,

                           Defendants.



KEVIN MCNULTY, U.S.D.J.:
       Now before the Court is the motion of defendants Hunt, Hamlin & Ridley
and Ronald Hunt to dismiss of the complaint filed by plaintiff, Star Insurance
Company (“Star”). The complaint seeks to recover funds Star expended to settle
a personal injury lawsuit. That underlying lawsuit was Destiny Dickens, an
infant, by her guardian ad litem Yvone Smith, and Yvone Smith, individually v.
Irvington Board of Education, et al., docket number ESX-L-4698-13 (N.J. Super.
Ct. Essex Co.) (the “Dickens Action”).’ In the Dickens Action, the plaintiffs sued
the Irvington Board of Education (the “Board”) for damages based on injuries
Destiny Dickens sustained while attending Union Avenue Middle School in
Inrington Township. Defendant Hunt, Hamlin & Ridley, by Defendant Ronald
Hunt, Esq., represented the Board in the Dickens Action.
      The complaint filed by Star Insurance in this action asserts one cause of
action against Mr. Hunt and Hunt, Hamlin & Ridley (the “Hunt Defendants”)
for legal malpractice. The allegation is essentially that these attorneys did not
competently represent the Board in the state-court Dickens Action.




       Ms. Dicken’s first name was misspelled in the complaint. The correct spelling of
her first name is Destinee. (See DE 7-2 at 22).

                                        1
         Defendants now move pursuant to Federal Rule of Civil Procedure
12(b)(6) to dismiss for failure to state a claim. (DE 7). Defendants also move to
recover their attorney’s fees and costs pursuant to N.J. Court Rule 4:42-9(a) (6).
Plaintiff has filed a response in opposition to the motion. (DE 14).
         For the reasons explained herein, I will grant the Hunt Defendants’
motion to dismiss without prejudice. I will deny defendants’ motion for attorney
fees and costs.

    I.      Summary2
         The allegations of the complaint are assumed to be true for purposes of
this motion only.
         Star issued a policy to the Board as the named insured, policy number
CP 0641890, effective from 7/1 / 11               —   7/1 / 12 (the “Star Policy”). (Compi.   ¶   1).
The Star Policy, which is not attached to the complaint, allegedly
         contained a self-insured retention (the “SIR”) in the amount of
         $250,000. The SIR endorsement in the Star Policy required the
         Board to, inter alia: (i) accept any reasonable settlement offer
         within the SIR; and (ii) adequately defend any claims brought
         against the Board.

(Compl. 115). The Star Policy also required the Board to keep Star apprised of
developments in the litigation and to cooperate with Star, something the Board
allegedly failed to do. (Id.           9   16, 17).
         The complaint alleges that Star, as insurer, expended funds to settle the
Dickens Action. The claim in that action was that Ms. Dickens, a minor at the
time, was attending Union Avenue Middle School when she fell and broke her

2       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
                 =   Docket entry number in this case.
         “Compl.”        =   The complaint filed by Star (DE 1).
         “DBr”   =   Defendants’ motion to dismiss (DE 7-1).
         “PBr”   =   Star’s opposition to the motion to dismiss (DE 14).
         “Reply”     =   Defendants’ reply in support of their motion to dismiss (DE 17).

                                                      2
elbow. (Id.       1   10). The Star policy was in effect on the date of Ms. Dickens’s fall.
(Id.   ¶   13).
           Ms. Dickens sued the Board to recover damages arising from that
mishap. In June 2017, the parties to the Dickens Action held an arbitration
and Ms. Dickens was awarded $180,000. (Id.                    ¶   12). The Board however rejected
that award and proceeded to trial, without notifying Star.3 (Id.). At trial, the
jury returned a verdict in favor of Ms. Dickens, awarding her $6 million. (Id.                  ¶
17). The Board appealed. (Id.             ¶   18). Star participated in that appeal, subject to
a reservation of rights. (Id.         ¶   19). While the appeal was pending, the parties
held a mediation on October 30, 2018. (Id.                ¶   20). At the mediation,
representatives of the Board directed the mediator to offer plaintiffs a single
settlement offer: $1 million to resolve all claims. (Id.).
           Just before the mediator conveyed the $1 million offer, Star reached a
separate agreement with the Board in which the insurer limited its
contribution to the settlement to “2 5% of the amount of the $1 million
settlement offer in excess of the unimpaired portion of the Board’s SIR under
the Star Policy.” (Id.        ¶   21). Thus, Star’s contribution was fixed at $212,500
under what the complaint deems a “Settlement Funding Agreement.” (Id.                      ¶   22;
see also      ¶   25). Ultimately, Ms. Dickens accepted the Board’s $1 million
settlement offer.4




      It may be inferred from these facts that the Board valued the claim at less than
$180,000, well within the SIR limit of $250,000.
4       Defendants attach a copy of the settlement agreement entered in the Dickens
Action, in which the Board agreed to contribute $117,437.90, representing the
amount remaining under the Star Policy’s $250,000 SIR. (See DE 7-2 at 22—30). Star
agreed to pay the balance of the settlement subject to a reservation of rights, including
its right to contest the impairment of the SIR and the right to file suit against the
Board for reimbursement. (Id.). Defendants attached a copy of the Star Policy to their
motion to dismiss. (See DE 7-2 at 34).
       Both the settlement agreement and the policy are referred to and relied upon in
the complaint. Star does not dispute the authenticity of those documents. (DBr at 8—
9). They are properly considered on a 12(b)(6) motion. See Section II, infra.

                                                   3
         Star asserts that it contributed $882,562.10 to the settlement. The result
was that Star paid $670,062 in excess of what it agreed to pay under the
Settlement Funding Agreement. (Id.          ¶   28).
         Only Count IV of the complaint—a claim of legal malpractice—is asserted
against the Hunt Defendants. Count IV alleges that the Hunt Defendants, as
attorneys, owed Star a duty when they represented the Board in the Dickens
Action. That duty, Star asserts, was then breached when the Hunt Defendants
(1) failed to move for summary judgment; (2) failed to make a motion for
judgment as a matter of law under New Jersey Rule of Court 4:40-1 at the
close of the plaintiffs’ case; and (3) conceded a permanent injury at the time of
trial. (Id.   ¶   11, 44, 45). Star asserts that these failures impaired any prospect
of negotiating a reasonable settlement after entry of judgment, as well as the
prospects for appeal. (Id.     ¶   46). Therefore, Star seeks to recover the entirety of
what it paid to settle the Dickens Action: $882,562.10, plus its legal fees.
         The Hunt Defendants now move to dismiss Count IV for failure to state a
legal malpractice claim. See Fed. R. Civ. P. 12(b)(6). (DBr at 19—31). Defendants
also contend that Star failed to comply with the notice requirements of the New
Jersey Tort Claims Act. (Id. at 3 1—36). Finally, the Hunt Defendants move for
an award of attorney fees and costs should they prevail on their motion to
dismiss. (Id. at 36—37).

   II.        Legal Standard on Motion to Dismiss
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell AU. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible


                                            4
on its face.” Twombly, 550 U.s. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
       That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, sso U.S. at 556). While “[tjhe plausibility standard
is not akin to a ‘probability requirement’   .           .       it asks for more than a sheer
possibility.” Id.
       Rule l2(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
       When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiffs claims are based on the document[.j” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); accord In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d
125, 133 n.7 (3d Cir. 2016); Schmidt v Skolas, 770 F.3d 241, 249 (3d Cir.
2014) (“To decide a motion to dismiss, courts generally consider only the
allegations contained in the complaint, exhibits attached to the complaint and
matters of public record”); Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282,
292 (D.N.J. 2009) (court may consider documents referenced in complaint that
are essential to plaintiffs claim). The rationale for that exception is apparent:
“When a complaint relies on a document           .   .       .   the plaintiff obviously is on notice


                                       5
of the contents the document, and the need for a chance to refute evidence is
greatly diminished.” Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,
998 F.2d 1192, 1196-97 (3d Cir. 1993). Thus reliance on such documents does
not convert a motion to dismiss into a motion for summary judgment.

   III.      Discussion
             a. Legal Malpractice Claim (Count IV)
                   i. Standard
          “Legal malpractice is a variation on the tort of negligence.” Garcia v.
Kozlov, Seaton, Romanini & Brooks, P.C., 845 A.2d 602, 611(2004). “Like most
professionals, lawyers owe a duty to their clients to provide their services with
reasonable knowledge, skill, and diligence      .   .   .   .   What constitutes a reasonable
degree of care is not to be considered in a vacuum but with reference to the
type of service the attorney undertakes to perform.” Ziegeiheim a Apollo, 607
A.2d 1298, 1303 (1992) (citing St. PiusXHouse of Retreats v. Diocese of
Camden, 443 A.2d 1052 (1982)).
          To present a prima facie legal malpractice claim, a plaintiff must
establish the following elements: “(1) the existence of an attorney-client
relationship creating a duty of care by the defendant attorney, (2) the breach of
that duty by the defendant, and (3) proximate causation of the damages
claimed by the plaintiff.” Jerista a Murray, 883 A.2d 350, 359 (2005) (internal
quotation omitted). In general, an attorney owes a duty to his client to perform
diligently and with a high degree of “fidelity and good faith.” Gilles v. Wiley,
Malehorn & Sirota, 783 A.2d 756, 760 (N.J. Super. Ct. App. Div. 2001). The
scope of an attorney’s duty is to exercise “that degree of reasonable knowledge
and skill that lawyers of ordinary ability and skill possess and exercise.” Id.
(quoting St. PiusX, 443 A.2d at 1060—61).
          New Jersey courts are generally reluctant to allow those not in privity of
contract with an attorney to maintain a malpractice action against that
attorney. See Banco Popular N. Am. v. Gandi, 876 A.2d 253, 264 (2005) (citation
omitted). In limited circumstances, however, attorneys may owe a duty of care


                                          6
to non-clients. Petrillo v. Bachenberg, 655 A.2d 1354, 1359—60 (1995). A lawyer
may thus be liable to a third party “where an independent duty is owed.” Estate
of Fitzgerald v. Litmus, 765 A.2d 251, 257 (N.J. Super. Ct. App. Div. 2001)
(citing Davin, L.L.C. v. Daham, 746 A.2d 1034 (N.J. Super. Ct. App. Div. 2000).
      The “independent duty” exception to the general rule of non-liability was
explicated in Petrub:
      We also recognize that attorneys may owe a duty of care to non-
      clients when the attorneys know, or should know, that non-clients
      will rely on the attorneys    representations and the non-clients are
      not too remote from the attorneys to be entitled to protection. The
      Restatement’s requirement that the lawyer invite or acquiesce in
      the non-client’s reliance comports with our formulation that the
      lawyer know, or should know, of that reliance. No matter how
      expressed, the point is to cabin the lawyer’s duty, so the resulting
      obligation is fair to both lawyers and the public.

655 A.2d at 1359—60. Amplifying, the New Jersey Supreme Court stressed that
the Petrub holding was “infused” with the idea that “the nature of the
relationship between the attorney and the third party governs the duty
inquiry”:
      If the attorney’s actions are intended to induce a specific non-
      clients reasonable reliance on his or her representations, then
      there is a relationship between the attorney and the third party.
      Contrariwise, if the attorney does absolutely nothing to induce
      reasonable reliance by a third party-, there is no relationship to
      substitute for the pHviw requirement. Indeed, in Pet nIb, we noted
      that “when courts relax the privity requirement, they typically limit
      a lawyers duty to situations in which the lawyer intended or
      should have foreseen that the third party would rely on the lawyers
      work.” Id. at 482, 655 A.2d 1354 (citing Jay M. Feinman, Economic
      Negligence: Liability of Professionals and Businesses to Third
      Parties for Economic Loss 13 1—34 (1995)). Put differently, the
      invitation to rely and reliance are the linchpins of attorney
      liability to third parties.

Banco Popular, 876 A.2d 253 at 265 (emphasis added).




                                     7
                 ii. Analysis
       The Hunt Defendants move to dismiss Count IV, asserting that it
contains nothing more than conclusoxy allegations, rather than facts that
would support a negligence theory. (DBr at 19—20). Specifically, they point out
that the Hunt firm did not have any attorney-client relationship with Star. (Id.
at 20—21). In addition, the complaint fails to allege facts explaining how the
Hunt Defendants might have induced Star, a third party, to rely on their
advice. (Reply at 8—10).
       Star counters that the Hunt Defendants owed a duty to Star to defend
the underlying claim with professional competence. (PBr 14 at 11). In support,
Star proffers a variety of theories, including the assertion that the Hunt
attorneys could reasonably have foreseen that any malpractice by them would
harm their client’s insurance carrier. (Id. at 12—13).
       Star’s arguments, however, fail to address the pleading deficiencies in the
complaint. Assume, for example, the correctness of the legal proposition that
the Hund Defendants may have owed a duty to Star.5 There are nevertheless
no facts pled to suggest how defendants might have breached that duty.
Instead, the complaint conclusorily asserts the following:
       Without limitation, the Attorney Defendants breached their duty of
       care by failing to move for summary judgment, and by failing to
       move for judgment as a matter of law either at the close of the
       underlying plaintiffs’ proofs in the Dickens Action, or at the close
       of all the evidence.


5       This assumption gives Star a considerable benefit of the doubt. In the absence
of an attorney client relationship, as noted supra, the relevant inquiry focuses on the
relationship between Star and the defendants—that is, whether the defendants
induced reliance or had reason to know of Star’s reliance. But, it is not clear from any
facts in the complaint how, if at all, Star relied on the legal advice provided by
defendants or how Star was invited to rely on the legal advice defendants were
providing to the Board. Banco Popular, 876 A.2d 253 at 265. The complaint suggests
that Star had no interactions with the Hunt Defendants or contemporaneous
knowledge of the Dickens trial. That state of affairs seemingly resulted from the failure
of the Board to notify its carrier of the claim. (See, e.g., Compi. ¶jJ 12, 18). Whether the
Hunt Defendants share responsibility for that failure cannot be assessed based on the
complaint.

                                          8
      Without limitation, the Attorney Defendants further breached their
      duty of care by conceding a permanent injury at the time of trial.

(Compi.   ¶J   44—45).
      Many a litigant might, e.g., elect to forgo a summary judgment motion.
Such a decision may represent a legitimate litigation strategy, particularly
where such a motion has little chance of success. More is required before, even
at the complaint stage, malpractice can be inferred from that bare fact. The
complaint contains no facts to support the contention that counsel’s failure to
pursue Star’s preferred course of action amounted to malpractice.
      I am cognizant that Star believes it was denied the opportunity to
participate in the Dickens Action, which was filed against its insured, the
Board. Still, even as to a primary client, like the Board here, a lawyer “is not an
insurer. He is not a guarantor of the soundness of his opinions, or the
successful outcome of the litigation which he is employed to conduct....” 2175
Lemoine Ave. Corp. v. Finco, Inc., 640 A.2d 346, 351 (N.J. Super. Ct. App. Div.
1994) (quoting McCullough v. Sullivan, 102 N.J.L. 381, 384, 132 A. 102 (E. &
A. 1926)), certif denied, 645 A.2d 140 (1994). Instead, an attorney must provide
a reasonable degree of care and “abide by a client’s decisions concerning the
objectives of representation.” State v. Fortin, 843 A.2d 974, 1014 (2004)
(quoting Model Rules of Prof’l Conduct R. 1.2(a) (2003)). This complaint fails to
set forth how the attorneys’ strategic decisions fell short of that standard.
      As I say, I have accepted, but only arguendo, the proposition that the
Hunt Defendants owed some sort of duty to Star. But even accepting as true all
well-pleaded facts in the complaint, Count IV does not set forth a breach of
that duty—Le., litigation conduct so unreasonable as to amount to legal
malpractice.
      Accordingly, defendants’ motion to dismiss Count IV is granted. Because
this is an initial dismissal, it will be entered without prejudice to the
submission, within 30 days, of a properly supported motion to amend the
complaint. Any such proposed complaint should factually address both the
duty and breach elements of the legal malpractice tort.

                                       9
          b. New Jersey Tort Claims Act
       Because I have dismissed Count IV, the issue of the notice procedures
under New Jersey Tort Claims Act (“NJTCA”) is moot. The dismissal of Count IV
is without prejudice to a motion to amend the complaint, however, and any
motion to amend may be subject to a claim of futility based on noncompliance
with the NJTCA. I therefore briefly address the NJTCA issues for the guidance
of the parties.
       The NJTCA establishes that public entities and their employees “shall
only be liable for their negligence within the limitations of this act and in
accordance with the fair and uniform principles established herein.” N.J. Stat.
Ann.    59:1-2. Under the NJTCA, “Public employee’ means an employee of a
public entity” and “Employee’ includes an officer, employee, or servant,
whether or not compensated or part-time, who is authorized to perform any act
or service; provided, however, that the term does not include an independent
contractor.” Id. at 59:1-3. A professional who has clients in addition to the
municipal client can still qualify as an “employee” under the NJTCA because
“public employee’ under the TCA includes those who work part-time.”
Masapollo v. Hunt, No. 15-2270 (RMB/KMW), 2016 WL 5402213, at *3 (D.N.J.
Sept. 27, 2016)
       Regarding municipal attorneys, the Court in Masapollo outlined the state
of New Jersey case law as follows:
       New Jersey courts have generally considered municipal attorneys
       to be public employees governed by the TCA. See, e.g., Stoeckel u.
       Twp. of Knowlton, 387 N.J. Super. 1, 21 (App. Div. 2006) (finding
       that tort claims against attorney were governed by TCA “[b]ecause
       all of the acts upon which plaintiff relies for the imposition of
       liability on [attorney] O’Connell occurred while O’Connell was
       rendering services to the township”); Girard v. Aluerez, 144 N.J.
       Super. 259, 262 (App. Div. 1976) (finding defendants, including
       township attorneys, to be public employees and thus immune from
       suit under TCA); Martin v. Rochelle Park Twp., 144 N.J. Super.
       216, 221 (App. Div. 1976) (holding that “substantive liability” of
       township attorney was “controlled by the Tort Claims Act because
       he was a public employee at the time of the alleged misconduct.”);
       Nat’lAmusements, Inc. v. New Jersey Tpk. Auth., 261 N.J. Super.

                                       10
      468, 480 (Ch. Div. 1992), aff’d, 275 N.J. Super. 134 (App. Div.
      1994) (finding that attorney for New Jersey Turnpike Authority, a
      public entity, was a public employee for purposes of TCA because
      “Turnpike Authority employed [him] as an attorney during the
      period of controversy in this case” and “[a]ll communications
      between plaintiff and [defendant attorney were within the scope of
      [his] employment”); see also D & D Associates, Inc. v. Bc!. of Educ.
      of N. Plainfield, 2012 WL 1079583, at *3Q (D.N.J. Mar. 30, 2012),
      aff’d, 552 Fed.Appx. 110 (3d Cir. 2014) (noting that “ ‘township
      attorneys’ have been deemed public employees under the TCA”);
      Deibridge v. Offce of Pub. Def, 238 N.J. Super. 288, 319 (Ch. Div.
      1989), aff’d sub nom. AD. v. Franco, 297 N.J. Super. 1 (App. Div.
      1993) (observing that township or municipal attorneys are
      considered public employees for purposes of TCA).

Id., 2016 WL 5402213, at *2.
      The term “municipal attorney,” as used in this case law, is not further
defined. An attorney who is an ordinary salaried employee of the municipality
might fit comfortably within that definition. On the other hand, an outside
attorney retained to represent the municipality (or the School Board) might
present a more complex issue. “While ‘township attorneys’ have been deemed
public employees under the TCA, it is not apparent under that precedent
whether as a matter of law an attorney retained to represent a school board is
a public employee.” D & DAssocs., Inc., 2012 WL 1079583, at *3Q
      To determine whether a person qualifies as a public employee for
purposes of the NJTCA, courts generally apply one of two tests: (1) the control
test or (2) the relative nature of the work test. See Lowe v. Zarghami, 731 A.2d
14, 19 (1999)).
      The control test has been explicated thus:
      The control test is grounded in the common law master-servant
      relationship. New Jersey Property—Liability Ins. Guar Ass’n v.
      State, 195 N.J.Super. 4, 8, 477 A.2d 826 (App. Div.), cert. denied,
      99 N.J. 188, 491 A.2d 691 (1984). The master-servant relationship
      exists whenever the employer controls both the nature of the work
      performed and the manner in which the work is completed.
      Enickson v. Schwiers Co., 108 N.J.L. 481, 483, 158 A. 482 (E. & A.
      1932). On the other hand, an employer hires an independent
      contractor to complete a particular task, but does not direct the


                                     11
      manner in which it is to be completed. Ibid. Drawing on those
      principles, the control test assesses four factors in determining a
      worker’s status: (1) the degree of control exercised by the employer
      over the means of completing the work; (2) the source of the
      worker’s compensation; (3) the source of the worker’s equipment
      and resources; and (4) the employer’s termination rights. Deibridge
      a Office of the Public Defender, 238 N.J. Super. 288, 320—21, 569
      A.2d 854 (Law Div.1989) aff’d 297 N.J. Super. 1,687 A.2d 748
      (App. Div. 1993); New Jersey Property, supra, 195 N.J. Super. at
      14, 477 A.2d 826.

      The greater the degree of control exercised by the employer, the
      more likely a worker will be considered an employee. The control
      test is satisfied whenever the employer retains the right of control,
      even if the employer may not exercise actual control over the
      worker. Sloan v. Luyando, 305 N.J.Super. 140, 148, 701 A.2d 1275
      (App.Div. 1997).

Lowe, 731 A.2d at 19—20.
      The relative nature of the work test, on the other hand, requires a court
to examine the following factors:
      the extent of the economic dependence of the worker upon the
      business he serves and the relationship of the nature of his work
      to the operation of that business.” Marcus a Eastern Agricultural
      Ass’n, 58 N.J.Super. 584, 603, 157 A.2d 3 (App.Div. 1959)
      (Conford, J. dissenting), rev’g on dissent, 32 N.J. 460, 161 A.2d
      247 (1960). That test addresses

            various situations in which the control test does not emerge
            as the dispositive factor. For example, where it is not in the
            nature of the work for the manner of its performance to be
            within the hiring party’s direct control, the factor of control
            can obviously not be the critical one in the resolution of the
            case, but takes its place as only one of the various potential
            indicia of the relationship which must be balanced and
            weighed in determining what, under the totality of the
            circumstances, the character of that relationship really is.

            [Marcus, supra, 58 N.J.Super. at 597, 157 A.2d 3 (Conford,
            J.A.D., dissenting).]

Lowe, 731 A.2d at 20.



                                      12
       As should be apparent, either the “control test” or the “relative nature of
the work test” may require a fact-intensive inquiry. Such an inquiry ordinarily
cannot be accommodated within a Rule 12(b)(6) framework, and there has been
no discovery concerning the nature of the Hunt Defendants’ work for the Board
or the municipality of Irvington. Still, such facts may be developed in
connection with a jurisdictional inquiry, see Fed. R. Civ. P. 12(b)(1), or on
summary judgment.6
        Should a defendant be deemed a “public employee,” the NJTCA imposes
certain procedural prerequisites to the filing of a lawsuit. “[N]o action shall be
brought against a public entity or public employee under this act unless the
claim upon which it is based shall have been presented in accordance with the
procedure set forth in this chapter.” N.J. Stat. Ann.        §   59:8-3. Such a pre-suit
claim must contain certain facts about the claimant and the nature of the
injury; it must be filed with the department or agency involved in the alleged
wrongful act; and it must be signed by the claimant. Id.           §   59:8—4, 8—6, 8—7.
       Section 59:8-8 imposes certain time limits:
       A claim relating to a cause of action for death or for injury or
       damage to person or to property shall be presented as provided in
       this chapter not later than the 90th day after accrual of the cause
       of action. After the expiration of six months from the date notice of
       claim is received, the claimant may file suit in an appropriate court
       of law. The claimant shall be forever barred from recovering against
       a public entity or public employee if:




6      Compliance with NJTCA may be raised as a challenge to subject matter
jurisdiction under Rule 12(b)(1), Fed. R. Civ. P. See Baldeo v. City of Paterson, No.
CV185359KMSCM, 2019 WL 277600, at 5 (D.N.J. Jan. 18, 2019) (NJTCA notice
requirement is “a jurisdictional precondition to filing suit.”); Taylor v. New Jersey, No.
CIV.A. 13-6594 POS, 2014 WL 4215440, at *8 (D.N.J. Aug. 25, 2014); Bethea u.
Roizman, No. CIV. 11-254 JBS/JS, 2012 WL 2500592, at *15 (D.N.J. June 27, 2012)
(dismissing tort cause of action under Rule 12(b)( 1) for failure to file pre-suit notice of
claim under NJTCA). A factual Rule l2(b)(1) challenge permits the court to consider
facts extrinsic to the complaint, and may even require a plenary hearing. Lincoln Ben.
Life Co. u. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015); CNA u. United States, 535
F.3d 132, 144 (3d Cir. 2008).

                                           13
            a. The claimant failed to file the claim with the public entity
               within 90 days of accrual of the claim except as otherwise
               provided in N.J.S. 59:8-9; or
            b. Two years have elapsed since the accrual of the claim; or
            c, The claimant or the claimant’s authorized representative
               entered into a settlement agreement with respect to the
               claim.
N.J. Stat. Ann.   § 59:8-8.
      A court may, within its discretion, permit a claimant who fails to comply
with the 90-day deadline to “file such notice at any time within one year after
the accrual of his claim provided that the public entity or the public employee
has not been substantially prejudiced thereby.” Such an application must be
“supported by affidavits based upon personal knowledge of the affiant showing
sufficient reasons constituting extraordinary circumstances for his failure to
file notice of claim within” 90 days. Still, the outside two-year limit continues to
apply: “[I]n no event may any suit against a public entity or a public employee
arising under this act be filed later than two years from the time of the accrual
of the claim.” N.J. Stat. Ann. § 59:8-9. Accrual has its ordinary meaning and is
not “affected by the notice provisions contained herein.” Id. § 59:8-1.
      “The statute does not define what circumstances are to be considered
‘extraordinary’ and necessarily leaves it for a case-by-case determination as to
whether the reasons given rise to the level of ‘extraordinary’ on the facts
presented.” Ventola v. New Jersey Veteran’s Mem’l Home, 751 A.2d 559, 560—
61 (2000)(citing Lowe v. Zarghami, supra, 731 A.2d 14). In Lowe and Ventola,
the New Jersey Supreme Court found extraordinary circumstances existed
where a plaintiff was justifiably unaware that a defendant was a public
employee. For example, in Lowe, plaintiff did not know that her treating
physician was also “a clinical professor employed by the University of Medicine
and Dentistry of New Jersey.” Lowe, 731 A.2d at 14. The court found
extraordinary circumstances excusing the plaintiff’s failure to file a timely
claim because the defendant’s “apparent status as a private physician
obscured his true status as a public employee.” Id.

                                       14
         c. Attorney fees and costs
      Defendants also seek an award of counsel fees and costs under New
Jersey Court Rules (“NJCR”)    § 4:42—9(a) (6). Rule 4:42—9(a)(6) states that a party
may recover attorney fees “[i]n an action upon a liability or indemnity policy of
insurance” if that party is a “successful claimant.” The rule seeks “to
discourage groundless disclaimers and to provide more equitably to an insured
the benefits of the insurance contract without the necessity of obtaining a
judicial determination that the insured is, in fact, entitled to such protection.”
Burlington Ins. Co. v. Northland Ins. Co., 766 F.Supp.2d 515, 532 (2011)
(quoting Guarantee Ins. Co. v. Saitman, 526 A.2d 731 (N.J. Super. Ct. App. Div.
1987)). In short, it attaches a potential cost to an insurer’s wrongful refusal to
indemnify.
      The Rule as promulgated awarded defense costs only where an insurer
refused to indemnify or defend its insured’s third-party liability to another.
“However, ‘New Jersey courts have also awarded attorney fees incurred by an
insured in a declaratory judgment action to determine the existence of coverage
of liability to third parties.” Carolina Cas. Ins. Co. v. Travelers Prop. Cas. Co.,
No. CIV.A. 09-4871 KM, 2015 WL 794909, at *6 (D.N.J. Feb. 25, 2015) (citation
omitted). Successful claimants—not just policy holders—may recover attorney
fees. “A party who ‘obtain [s] a favorable adjudication on the merits on a
coverage question as the result of the expenditure of [counsel] fees,’ is a
successful claimant under Rule 4:42—9(a)(6).” Occhffinto v. Olivo Const. Co.,
LLC, 114 A.3d 333, 337 (2015). Eligible claimants “include excess or secondary
carrier[s] which successfully prosecute a coverage action against the primary
carrier when the latter has wrongfully refused to defend its insured,” Tooker v.
Hartford Accident & Indem., Co., 347 A.2d 371 (N.J. Super. Ct. App. Div.
1975)), or “a party in a negligence action who, like plaintiff, is a third-party
beneficiary of a liability insurance policy and litigates a coverage question
against a defendant’s insurance carrier.” Occhzfinto, 114 A.3d at 337.
Ultimately, however, the award of defense costs is “not mandatory in every


                                        15
action on an indemnity or liability policy” but rather is committed to the trial
judge’s “broad discretion.” EnHght v. Lubow, 521 A.2d 1300 (N.J. Super. Ct.
App. Div. 1987).
         Defendants argue that Star is liable for their defense costs under NJCR
4:42—9(a)(6) because the complaint states that defendants “owed a duty of care
to [Stan ‘as the   .   .   .   excess liability insurer” and because Star’s legal rights
derive from its liability insurance policy. (DBr at 36—37). Star opposes this
relief, stating that the nile does not permit fee-shifting in any and all cases
simply because the case involves an insurance policy. (PBr at 21).
         The posture of this application is unusual in that an insured is not
seeking fees based on a wrongful denial of coverage. Indeed, the insurer—once
notified—did provide coverage, subject to a reservation of rights. The claim here
is not denial of coverage but one of third-party legal malpractice, which I have
dismissed without prejudice. I therefore do not consider the Hunt Defendants
here to be “successful claimants” within the meaning of NJCR               § 4:42—9(a)(6).
         Accordingly, defendants’ motion for an award of attorney fees and costs
is denied.

   IV.      Conclusion
         For the reasons set forth above, the motion of defendants Ronald Hunt
and Hunt, Hamlin & Ridlev to dismiss Count IV of the complaint (DE 7) is
GRANTED without prejudice to the filing of a motion to amend the complaint
within 30 days. Defendants’ associated motion for an award of attorney fees
and costs is DENIED.
         An appropriate order follows.
Dated: December 6, 2019




                                                United States District Judge




                                                16
